Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-24, 26-30, 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Applicant's election with traverse of Group I in the reply filed on 9/28/21 is acknowledged.  The traversal is on the ground(s) that Groups I and II should be examined together because are so closely related that “features of the openings of the light transmission patterns of the claims of Group I … can be applied to Group III” because the Figs. 2-12 depict it (p. 1).  This is not found persuasive because the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  If such were the case, no restriction between groups with a linking or generic claim would ever be proper, and such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
Moreover, the present record, including Applicant's arguments in response to the requirement (that the species/groups are "closely related"), does not reflect the presence of any clear evidence or admission that the identified species are obvious variants.  See MPEP §806.04 et seq. Please note that withdrawn claims (not canceled) depending from allowed claims will be rejoined at the time of allowance.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-13, 25, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheng (US 2018/0188016).
Regarding independent claim 1, Cheng discloses A holographic display apparatus (para. 11— “at least one hologram for wavefront recording to reconstruct the defect complex images”; i.e., the hologram displays the defect images; see also Fig. 1A) comprising (i.e., open language for the claim, MPEP 2111.03): 
a light source configured to emit light (Fig. 1A:100 – light source); 
a spatial light modulator (M3 – mirror; para. 57 M3 is equipped with an SLM) configured to form a hologram pattern to modulate the light incident thereon and reproduce a hologram image (para. 80 – spatial frequency of interference fringes, pixel size, modulation), the spatial light modulator comprising (i.e., open language for the spatial light modulator, MPEP 2111.03) a plurality of display pixels that are arranged two-dimensionally (M3 presents an X-Y plane); and 
an optical element (150 – transparent substrate; TABLE 1 refers to as micro lens/Fig. 1 depicted as micro lens) provided opposite a light incidence surface of the spatial light modulator or a light exit surface of the spatial light modulator (Fig. 1A: note beam path), the optical element comprising (i.e., open language for the optical element, MPEP 2111.03) an array of a plurality of light transmission patterns that are arranged irregularly (the nature of the irregularity is not defined; i.e., the image is considered irregular because it is not continuous across the whole plane; see example images 3-10).
Regarding independent claim 31, Cheng discloses 31. A display method performed by a holographic display apparatus (para. 11— “at least one hologram for wavefront recording to reconstruct the defect complex images”; i.e., the hologram displays the defect images; see also Fig. 1A) comprising (i.e., open language for the claim, MPEP 2111.03):
a spatial light modulator (M3 – mirror; para. 57 M3 is equipped with an SLM) configured to form a hologram pattern to modulate an incident light and reproduce a hologram image (para. 80 – spatial frequency of interference fringes, pixel size, modulation) and comprising (i.e., open language for the spatial light modulator, MPEP 2111.03) a plurality of display pixels that are arranged two-dimensionally (M3 presents an X-Y plane), and 
an optical element (150 – transparent substrate; TABLE 1 refers to as micro lens/Fig. 1 depicted as micro lens) provided opposite to a light incidence surface of the spatial light modulator (Fig. 1A: note beam path) or a light exit surface of the spatial light modulator (in the alternative) and comprising an array of a plurality of light transmission patterns that are arranged irregularly (the nature of the irregularity is not defined; i.e., the image is considered irregular because it is not continuous across the whole plane; see example images 3-10)., 
the display method comprising: 
calculating a computer generated hologram (CGH) having a resolution greater than an actual resolution of the spatial light modulator (Fig. 2: 200 – Fresnel diffraction; Fresnel creates more subtlety to the interference than permitted by the digital nature of the SLM alone; para. 54 – numerically reconstructed by computer); 
sampling the calculated CGH based on positions of the plurality of light transmission patterns of the optical element (220 – up-sampling the digital holographic image); and 
forming, by the spatial light modulator, the hologram pattern based on the sampled CGH data (240 – numerical focusing for each defect complex).

Regarding claim 2, the reference further discloses The holographic display apparatus of claim 1, wherein a resolution of the array of the plurality of light transmission patterns is greater than a resolution of the spatial light modulator (Fig. 2: 200 – Fresnel diffraction; Fresnel creates more subtlety to the interference than permitted by the digital nature of the SLM alone).
Regarding claim 3, the reference further discloses The holographic display apparatus of claim 2, further comprising: an image processor configured to: generate hologram data based on the hologram image to be reproduced at a resolution corresponding to the resolution of the array of the plurality of light transmission patterns (Fig. 2: 200 – Fresnel diffraction; Fresnel creates more subtlety to the interference than permitted by the digital nature of the SLM alone; para. 54 – numerically reconstructed by computer), extract the hologram data that is generated corresponding to a position of each of the plurality of light transmission patterns (220 – up-sampling the digital holographic image), and provide the extracted hologram data to the spatial light modulator (240 – numerical focusing for each defect complex).
.
Allowable Subject Matter
Claim 40 is allowed.
Regarding claim 40, the prior art does not teach or suggest “holographic display apparatus” including the specific arrangement for “a plurality of openings that are irregularly provided on an opaque substrate” as set forth in the claimed combination(s).
Claims 5-13, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 5, the prior art does not teach or suggest “he holographic display apparatus of claim 1” including the specific arrangement for “the plurality of light transmission patterns of the optical element comprise a plurality of openings that are irregularly arranged on an opaque substrate.” as set forth in the claimed combination(s).
With respect to claims 6-13, these claims depend on claim 5 and are allowable at least for the reasons stated supra.
Regarding claim 25, the prior art does not teach or suggest “The holographic display apparatus of claim 1” including the specific arrangement for “the optical element further comprises: a first optical element comprising a plurality of openings arranged irregularly in an opaque substrate; and a second optical element comprising a plurality of micro lenses arranged irregularly and two-dimensionally.” as set forth in the claimed combination(s).
Regarding claim 32, the prior art does not teach or suggest “The display method of claim 31” including the specific arrangement for “wherein the plurality of light transmission patterns of the optical element comprises a plurality of openings that are arranged irregularly in an opaque substrate” as set forth in the claimed combination(s).
With respect to claims 33-36, these claims depend on claim 32 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872